 1

 2

 3

 4

 5

 6

 7                           UNITED STATES DISTRICT COURT
 8                             EASTERN DISTRICT OF CALIFORNIA

 9

10   STEVEN ALLEN BROWN,                                Case No. 1:19-cv-01796-DAD

11                  Petitioner,                         DEATH PENALTY CASE

12           v.                               ORDER GRANTING APPLICATION FOR
                                              APPOINTMENT OF COUNSEL
13   RONALD DAVIS, Warden of California State (Doc. No. 1)
     Prison at San Quentin,
14                                            ORDER GRANTING APPLICATION TO
                    Respondent.               PROCEED WITHOUT PREPAYMENT OF
15                                            FEES
                                              (Doc. No. 2)
16
                                                        ORDER DENYING WITHOUT PREJUDICE
17                                                      APPLICATION FOR STAY OF
                                                        EXECUTION
18                                                      (Doc. No. 1)

19
20         On December 23, 2019, petitioner Steven Allen Brown, a state prisoner facing capital

21 punishment, commenced this action pursuant to 28 U.S.C. § 2254 by filing requests for

22 appointment of counsel to represent him and stay of execution. (Doc. No. 1.) Therein, petitioner

23 supports the requests and his separate motion to proceed in forma pauperis filed on his behalf by

24 Kelly Culshaw, Assistant Federal Defender, (Doc. No. 2), by attesting to his capital conviction

25 and sentence following direct review and state collateral proceedings, his belief in entitlement to

26 redress, his need for appointed counsel and preference for re-appointment of state appellate and
27 post-conviction counsel, and his indigence.

28
                                                    1
 1         Section 3599a)(2) of Title 18 of the United States Code provides for the appointment of

 2 one or more attorneys to represent an indigent person proceeding under 28 U.S.C. § 2254 to vacate

 3 a death sentence. Rule 191(c) of the Local Rules of the United States District Court for the Eastern

 4 District of California also provides for the appointment of counsel for indigent capital habeas

 5 petitioners. Under this rule, selection of counsel is made from a panel of attorneys qualified for

 6 appointment in death penalty cases and certified by a selection board appointed by the Chief

 7 Judge. Based on petitioner’s submissions, he is entitled to appointment of counsel under 18

 8 U.S.C. § 3599(a)(2).

 9         Section 2251(a)(3) of Title 28 of the United States Code provides for grant of stay of

10 execution once federal jurisdiction is invoked by a request for appointment of counsel pursuant

11 to 18 U.S.C. § 3599(a). Rule 191(g)(1-2) of the Local Rules also provides for stay of execution

12 pending appointment of counsel and final disposition. Based on the petitioner’s submissions, an

13 order granting a stay of execution is unnecessary at this time because no execution date has been

14 set.

15         Rule 3(a) of the Rules Governing § 2254 Cases in the United States District Courts provides

16 that a petitioner seeking in forma pauperis status shall file an affidavit of assets as required by 28

17 U.S.C. § 1915. Rule 3(a) also requires a certificate from the prison stating the amount on deposit

18 in the petitioner’s accounts. Based on petitioner’s submissions, he has complied with the

19 requirements of 28 U.S.C. § 1915 and Rule 3(a). (See Doc. Nos. 1 & 5.) He is entitled to proceed
20 in forma pauperis.

21         Accordingly,

22         1.      Petitioner’s application for appointment of counsel is granted. The matter is

23                 referred to the Selection Board for the Eastern District of California for

24                 recommendation of suitable counsel.

25         2.      Petitioner’s application to proceed in forma pauperis is granted.

26 /////
27 /////

28 /////
                                                     2
 1        3.    Petitioner’s request for stay of execution is denied without prejudice in light of the

 2              fact that no execution date has been set.

 3
     IT IS SO ORDERED.
 4

 5     Dated:   January 12, 2020
                                                      UNITED STATES DISTRICT JUDGE
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26
27

28
                                                  3
